t c memo united_states tax_court kleazar c flores jr petitioner v commissioner of internal revenue respondent docket no filed date richard b gould for petitioner gordon p sanz for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 following concessions the issues remaining for decision are whether petitioner had dollar_figure of unreported income for and if so whether petitioner is liable for the sec_6662 a accuracy-related_penalty all section references are to the internal_revenue_code as in effect for the year under consideration all rule references are to the tax_court rules_of_practice and procedure background’ at the time he filed his petition petitioner resided in brookshire texas petitioner and his wife maria filed separate federal_income_tax returns for petitioner was born and raised in mercedes texas which is located between brownsville texas and the mexican border mercedes is approximately miles south of brookshire harlingen texas a suburb of mercedes is located approximately to miles north of the mexican border during petitioner was a self-employed truck driver hauling rock sand and gravel for road building and housing sites abel petitioner testified that approximately years ago he met an individual he knew only as abel at a beer joint in mercedes they became friends and customarily approximately once a week drank beer and played pool petitioner did not know where abel some of the facts have been stipulated and are found accordingly the stipulations of facts and the exhibits submitted therewith are incorporated herein by this reference lived the last time petitioner and abel had contact was on date receipt of the cash according to petitioner on date abel went to petitioner’s home in brookshire and requested petitioner to transport a significant amount of money for him to mercedes petitioner agreed to do so he neither questioned abel as to the source of the money nor asked for anything in return for transporting the money only abel and petitioner were present when this meeting took place abel told petitioner that he was going to houston and ina couple of days would pass through mercedes at which time he would meet petitioner and retrieve the money abel gave no specific details regarding the time or place where they would meet other than that he would locate petitioner by recognizing petitioner’s truck outside the beer joint petitioner agreed to transport the money as a favor to abel abel gave petitioner several tightly wrapped bundles of u s currency which in the aggregate totaled dollar_figure each bundle was several inches thick and contained currency in multiple denominations abel cautioned petitioner not to show the money to anyone accordingly petitioner decided to place the money in a spare tire that was mounted under the rear of his chevy pickup truck petitioner took the spare tire to a local truck stop where he had the rubber tire separated from the metal rim upon his return from the truck stop petitioner placed the bundles of money inside the spare tire and reattached the metal rim to the tire not wanting to leave the money unattended petitioner brought the reassembled spare tire into his house prior to leaving for mercedes the next morning petitioner remounted and padlocked the reassembled spare tire under the frame of his truck petitioner's trip to mercedes and subsequent events petitioner left for mercedes on the morning of date petitioner's friends ronald waller and marcia miller accompanied petitioner to mercedes they did not know of the existence of the money hidden in the spare tire that afternoon petitioner was stopped near harlingen by officer sergio ramirez jr officer ramirez of the texas department of public safety dps for failing to drive ina single marked lane upon approaching the vehicle officer ramirez noticed that petitioner appeared nervous consequently officer ramirez asked petitioner to step out of the truck petitioner complied and told officer ramirez that he was going to mercedes to purchase recapped tires for an 18-wheeler petitioner later changed his story informing officer ramirez that the real purpose of his trip was to visit his sick mother officer ramirez became suspicious and requested petitioner's consent to search the vehicle a request agreed to by petitioner a visual examination of petitioner's pickup truck led officer ramirez to believe that the truck's spare tire had been altered as a result officer ramirez asked petitioner to follow him to a nearby dps building so that a more intensive search could be undertaken again petitioner complied at the dps station a border patrol canine conducted a search of petitioner's truck and alerted the officers to the spare tire after petitioner provided the key for the padlock the officers removed the spare tire from its bracket and discovered the money petitioner told officer ramirez that he did not know how the money got into the spare tire before leaving the dps station petitioner and his two passengers mr waller and ms miller each executed a waiver of citation interest and release disclaiming any interest in the dollar_figure on date petitioner again disavowed any ownership_interest in the dollar_figure and provided a voluntary written_statement to investigators concerning the existence of abel and the circumstances surrounding the receipt of the money petitioner was neither arrested nor charged in connection with possessing stolen currency abel has never been located or identified by dps authorities no one has claimed the money the dollar_figure was eventually forfeited as contraband to the state of texas petitioner filed an income_tax return for the dollar_figure was not reported notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner had dollar_figure of unreported income respondent also determined that petitioner was liable for the sec_6662 a accuracy-related_penalty for discussion issue petitioner's unreported income the primary issue ie whether petitioner had dollar_figure of unreported income in is a question of fact petitioner claims that the dollar_figure did not belong to him and therefore is not includable in his gross_income respondent posits that because petitioner had dominion and control_over the forfeited funds and could not prove that he held the funds merely as an agent or conduit for abel the proceeds represent taxable_income to him gross_income as used in sec_61 means the accrual of some gain profit or benefit to the taxpayer over which the taxpayer exercises dominion and control see 366_us_213 arcia v commissioner tcmemo_1998_178 liddy v commissioner tcmemo_1985_107 affd 808_f2d_312 4th cir in this regard the supreme court explained that a gain ‘constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it ’ james v united_states supra pincite quoting 343_us_130 a taxpayer has dominion and control_over cash when he or she has the freedom to use it at will even though that freedom may be assailable by persons with better title see rutkin v united_states supra this requires a court to look at all relevant facts and circumstances see arcia v commissioner supra liddy v commissioner supra for instance the use of money for personal purpose sec_1s an indication of dominion and control see woods v commissioner tcmemo_1989_611 affd per curiam without published opinion 929_f2d_702 6th cir however holding money ina fiduciary capacity such as an agent generally will not require inclusion of such cash in a taxpayer's gross_income see 56_tc_530 affd 492_f2d_286 7th cir arcia v commissioner supra with respect to the dollar_figure involved herein petitioner has the burden of proving he did not have dominion and control_over the money ie he was holding the money as agent for another see rule a 937_f2d_1548 10th cir affg tcmemo_1989_552 87_tc_609 affd without published opinion 827_f2d_774 11th cir resolution of the inquiry before us depends upon our believing petitioner's explanation that he was merely transporting abel's money to mercedes and that no portion thereof belonged to petitioner thus our primary task herein is to distill truth from falsehood see 58_tc_560 in doing so we are aware that we must be careful to avoid making the courtroom a haven for the skillful liar id accordingly we look for objective facts to corroborate petitioner's account there are no such facts in the record supporting petitioner's testimony we do not find petitioner's story to be credible we believe that petitioner’s story is but an attempt by petitioner to disguise his duplicity in a questionable transaction from which he derived his ownership_interest in the currency and that he signed the waiver disclaiming such interest in order to avoid inquiry and possible prosecution by local authorities other than himself petitioner failed to present any witness or other evidence corroborating his testimony suffice it to say we are satisfied that the dollar_figure was his thus he is required to include the dollar_figure in his gross_income accordingly we sustain respondent's determination that petitioner received dollar_figure in unreported income in issue sec_6662 accuracy--related penalty sec_6662 imposes a penalty equal to percent of the amount of the underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement as an understatement of income_tax for the taxable_year that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure if however the taxpayer can show that either substantial_authority exists for the treatment of the items at issue or the taxpayer has adequately disclosed such items and that there is a reasonable basis for petitioner’s tax treatment of the item sec_6662 will not apply see sec_6662 da b rule a petitioner argues that the substantial_understatement_penalty should not be imposed because he believed in good_faith that he owed no obligation to either report or pay taxes on the dollar_figure and substantial_authority exists supporting the conclusion that mere couriers are not the owners of property we do not believe petitioner acted either reasonably or in good_faith as stated supra we believe petitioner was the owner of the money and did not act as a mere courier consequently we sustain respondent's imposition of the accuracy-related_penalty in reaching our conclusions herein we have considered all arguments presented and to the extent not discussed above find them to be without merit -- - to reflect the foregoing and concessions by the parties decision will be entered under rule
